J-S54013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

GARY SOUTHERLAND,

                          Appellant                   No. 1525 WDA 2015


              Appeal from the Order Entered August 13, 2015
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0013051-1990


BEFORE: BENDER, P.J.E., OTT, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED SEPTEMBER 09, 2016

      Appellant, Gary Southerland, appeals pro se from the August 13, 2015

order denying, as untimely, his sixth petition filed under the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

      We need not reiterate, in great detail, the facts or procedural history

underlying Appellant’s case.         We only note that on August 27, 1991,

Appellant was convicted, following a non-jury trial, of first-degree murder

and   recklessly   endangering   another    person.    Appellant’s   convictions

stemmed from his shooting his wife in the legs with a shotgun, which

resulted in his wife’s suffering a pulmonary embolism that caused her death.

In January of 1992, Appellant was sentenced to an aggregate term of life

imprisonment, without the possibility of parole.      He filed a timely direct

appeal, and this Court affirmed his judgment of sentence, yet also remanded
J-S54013-16



for the trial court to conduct a hearing on Appellant’s claims of ineffective

assistance of his trial counsel. Commonwealth v. Southerland, 631 A.2d

1373 (Pa. Super. 1993) (unpublished memorandum). On August 2, 1993,

the trial court issued an order denying Appellant’s ineffectiveness claims,

and Appellant did not file another appeal.

       Over the ensuing two decades, Appellant filed at least five PCRA

petitions, all of which were denied by the PCRA court.           In many of those

collateral proceedings, Appellant appealed to this Court from the order

denying his petition, and we repeatedly affirmed. See Commonwealth v.

Southerland, 698 A.2d 111 (Pa. Super. 1997) (unpublished memorandum),

appeal denied, 698 A.2d 66 (Pa. 1997) (affirming the denial of Appellant’s

first petition); Commonwealth v. Southerland, 911 A.2d 187 (Pa. Super.

2006) (unpublished memorandum), appeal denied, 917 A.2d 314 (Pa. 2007)

(affirming the denial of Appellant’s second PCRA petition); Commonwealth

v.   Southerland,        981     A.2d   322    (Pa.   Super.   2009)   (unpublished

memorandum), appeal denied, 985 A.2d 972 (Pa. 2009) (affirming the

denial of Appellant’s fourth petition).

       On June 29, 2015, Appellant filed a pro se writ of habeas corpus,

which underlies the present appeal. The lower court treated that filing as a

PCRA petition.1      On August 13, 2015, the court issued an order denying

____________________________________________


1
 Appellant does not present any meaningfully developed argument that the
PCRA court erred in treating his writ of habeas corpus as a PCRA petition.
(Footnote Continued Next Page)


                                           -2-
J-S54013-16



                       _______________________
(Footnote Continued)

Instead, he simply asserts, in his reply brief, that “[t]his is a Habeas Corpus
action; not an untimely serial PCRA” petition. Appellant’s Reply Brief at 2.
As this Court has explained,

      [i]t is well-settled that the PCRA is intended to be the sole
      means of achieving post-conviction relief. 42 Pa.C.S. § 9542;
      Commonwealth v. Haun, 613 Pa. 97, 32 A.3d 697 (2011).
      Unless the PCRA could not provide for a potential remedy, the
      PCRA statute subsumes the writ of habeas corpus.
      Commonwealth v. Chester, 557 Pa. 358, 733 A.2d 1242
      (1999). Issues that are cognizable under the PCRA must be
      raised in a timely PCRA petition and cannot be raised in a habeas
      corpus petition. See Commonwealth v. Peterkin, 554 Pa. 547,
      722 A.2d 638 (1998); see also Commonwealth v. Deaner,
      779 A.2d 578 (Pa. Super. 2001) (a collateral petition that raises
      an issue that the PCRA statute could remedy is to be considered
      a PCRA petition). Phrased differently, a defendant cannot escape
      the PCRA time-bar by titling his petition or motion as a writ of
      habeas corpus.

Commonwealth v. Taylor, 65 A.3d 462, 465–66 (Pa. Super. 2013) (one
citation omitted).

      Here, as will be discussed infra, Appellant presented three types of
issues in his petition for writ of habeas corpus - challenges to the sufficiency
of the evidence to sustain his conviction, assertions of ineffective assistance
of counsel, and allegations that the trial court (and prior PCRA courts)
committed errors that violated his constitutional rights. Appellant does not
argue that these claims are not cognizable under the PCRA. See 42 Pa.C.S.
§ 9543(a)(2). He also does not assert that they are the type of ‘unique
claim’ that this Court has, on a limited occasion, found to be outside the
ambit of the PCRA. See Commonwealth v. West, 938 A.2d 1034, 1044
(Pa. 2007) (concluding that a challenge to the continuing validity of the
defendant’s judgment of sentence, following nine years of pre-incarceration
delay, fell outside the ambit of potential claims cognizable under the PCRA);
Commonwealth v. Judge, 916 A.2d 511, 520 (Pa. 2007) (finding that a
claim concerning the defendant’s deportation from Canada to face a death
sentence fell outside the intended scope of the PCRA). Accordingly, we see
no error in the court’s treating Appellant’s petition for writ of habeas corpus
as a PCRA petition.




                                            -3-
J-S54013-16



Appellant’s petition.2 Appellant filed a pro se notice of appeal on September

24, 2015.     Attached to that notice was a Department of Corrections Cash

Slip dated September 9, 2015. Thus, under the ‘prisoner mailbox rule,’ we

will consider Appellant’s appeal as having been timely filed.             See

Commonwealth v. Cooper, 710 A.2d 76, 78 (Pa. Super. 1998) (stating

that the prisoner mailbox rule directs “that, for prisoners proceeding pro se,

a notice is deemed filed as of the date it is deposited in the prison mail

system”).     Appellant also filed a Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal, and the court filed an opinion on January

11, 2016. In Appellant’s pro se brief to this Court, he presents two issues

for our review:

       1. Did the habeas court abuse its discretion and/or commit an
       error of law by not issuing the writ?

       2. Should this Honorable Court grant the writ and release
       Appellant or grant a new trial in the interests of justice?

Appellant’s Brief at 1, 2.


____________________________________________


2
  We note that the court did not issue a Pa.R.Crim.P. 907 notice of its intent
to dismiss Appellant’s petition. However, our Supreme Court has held that
where the petition is untimely, the absence of a Rule 907 notice does not
automatically warrant reversal. Commonwealth v. Pursell, 749 A.2d 911,
917 n. 7 (Pa. 2000). While Appellant briefly mentions the omitted Rule 907
notice in his reply brief, he offers no argument regarding why that error by
the court necessitates reversal in this case. See Appellant’s Reply Brief at 2.
Accordingly, we decline to vacate the PCRA court’s order on this basis.




                                           -4-
J-S54013-16



      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.      Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). We must begin by addressing the

timeliness of Appellant’s petition, because the PCRA time limitations

implicate our jurisdiction and may not be altered or disregarded in order to

address the merits of a petition.    See Commonwealth v. Bennett, 930

A.2d 1264, 1267 (Pa. 2007).         Under the PCRA, any petition for post-

conviction relief, including a second or subsequent one, must be filed within

one year of the date the judgment of sentence becomes final, unless one of

the following exceptions set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition
         alleges and the petitioner proves that:

            (i) the failure to raise the claim previously was the
            result of interference by government officials with
            the presentation of the claim in violation of the
            Constitution or laws of this Commonwealth or the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that
            was recognized by the Supreme Court of the United
            States or the Supreme Court of Pennsylvania after
            the time period provided in this section and has been
            held by that court to apply retroactively.



                                     -5-
J-S54013-16



42 Pa.C.S. § 9545(b)(1)(i)-(iii).        Any petition attempting to invoke one of

these exceptions “shall be filed within 60 days of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).

       Here,    Appellant’s     sixth    PCRA    petition   is   clearly   untimely. 3

Consequently, for this Court to have jurisdiction to review the merits

thereof, Appellant must prove that he meets one of the exceptions to the

timeliness requirements set forth in 42 Pa.C.S. § 9545(b). Appellant fails to

do so, as he does not even mention a timeliness exception, let alone develop

any meaningful argument that one applies to his claims. Instead, Appellant

devotes the large majority of his argument to claiming that the evidence was

insufficient to prove that he shot the victim multiple times.                He also

seemingly asserts claims of ineffective assistance of counsel, and avers that

the trial court, and past PCRA courts, erred in different respects. None of

these claims, on their face, meets a timeliness exception.           Additionally, as

the PCRA court points out, Appellant’s arguments could have been raised (or

were raised) in prior proceedings before the trial court, in past post-
____________________________________________


3
  Appellant’s judgment of sentence became final in 1993. Our Supreme
Court has “held that where the conviction became final before the effective
date of the act, January 16, 1996, a PCRA petition, in order to be timely,
must be filed within one year of the effective date of the act, and it must be
the first PCRA petition to be eligible for this one year grace period.”
Commonwealth v. Crawley, 739 A.2d 108, 108–09 (Pa. 1999). Not only
was Appellant’s instant petition not filed until 2014, but it is also Appellant’s
sixth. Therefore, it is patently untimely.




                                           -6-
J-S54013-16



conviction proceedings, or in prior appeals before this Court.            See PCRA

Court Opinion, 1/11/16, at 5 (concluding that Appellant’s “claims of

insufficiency of the evidence, ineffectiveness of counsel[, and errors in] the

manner    in which    the   trial   court   conducted   the   trial and    post-trial

proceedings, … have [all] been raised and previously litigated, or could have

been raised, in his various appeals and PCRA petitions”).            Accordingly,

Appellant fails to prove the applicability of a timeliness exception, and the

PCRA court did not err in denying his sixth petition for post-conviction relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2016




                                        -7-